Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendments
In response to the amendments received 04/25/2022: 
Claims 1-4, 6, 9-11, and 13-18 are pending in the current application. Claims 1 and 9-10 are amended. Claims 7-8, 12, and 19 are canceled. 
The previous prior art rejections made in view of modified Yuan have been overcome. The cores of the previous prior art-based rejections of Kwon have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
Claims 1 and 10 recite a physically deposited coating which using the broadest reasonable interpretation is interpreted as any method that physically deposits the current collector onto the separator. 
Claim 10 recites “…the separator and current collector unit consists of…”. Using the broadest reasonable interpretation, any structure with a first and second current collector arranged on a separator will read on this limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0260205) in view of Shah et al. (US 8,192,788) and/or Sudano et al. (US 6,933,077).
Regarding claim 1, Kwon teaches a separator and current collector unit for a galvanic cell, comprising 
	a separator 40; and 
	a number N = 2 of a first electrically conductive current collector and a second electrically conductive current collector 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator (P56; Fig. 1)
	wherein the first and second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors, 
wherein each of the current collectors has a porous material, or a plurality of through-holes (P56) for receiving an electrolyte, such that the separator and current collector unit conduct ions through each of the interfaces (P63) when the porous material has received the electrolyte, or where the electrolyte is injected into the structure (P63-71)
wherein at least one of the current collectors is applied to the separator in the form of a physically deposited coating, or physically deposited via the use of deposition, an adhesive or thermal pressing (P71. 74; Fig. 1), and wherein the first current collector 20 contains copper or nickel (P65). 
Kwon teaches the second current collector-separator- first current collector is an integrated structure with strong attachment power between each layer (P62) to thin a form battery (P69). 
Kwon is silent in teaching the separator current collector structure consists of only the separator and collectors and teaches examples of having the active layer on the collector prior to combining the collector and separator; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Shah teaches a current collector can be applied to either the active material layer or a polymer layer, or the collector can be formed either prior to or after forming the active material layers (Col. 3 [32-57]). Shah teaches prior to forming the active material layers forming the collector layers on either side of a separator to form a well bonded structure of collector-separator-separator (Col. 3-4 [32-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating taught by Shah, and apply the current collectors to the separator of Kwon prior to formation of the active material layers, therefore forming a separator and current collector unit consisting of a separator and N≥2 current collectors, as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. current collectors coated on the separator. 
The Court has have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, wherein “[t]here is no merit in arguing [the order of steps to obtain a desired result] in the absence of any proof in the record that the order of performing the steps produces any new and unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) MPEP 2144.04 IV C
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	This is further, or alternatively evidenced by Sudano in a similar field of endeavor related to current collectors for galvanic cells. Sudano teaches using a vapor deposition method (Col. 3 [35-48]) to apply a current collector to a polymer film (Col. 3 [1-23]) to create a strong and thin structure (Col. 2 [50-63]). 
Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
The recitation “for a galvanic cell” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, modified Kwon teaches the galvanic cell is a lithium ion cell (P8. 11. 58). 
Regarding claim 3, modified Kwon in view of Shah and/or Sudano teaches the separator and each of the current collectors are designed in the form of a layer and together form a layer stack (P70; Fig. 1). 
 Regarding claim 4, modified Kwon teaches the separator and current collector unit is designed as a film containing the layer stack (P12. 30. 58. 62. 75).
Regarding claim 6, modified Kwon teaches the importance of forming a thin battery (P69) where the current collectors and separator are strongly bonded (P62). 
Modified Kwon is silent in teaching the current collector is applied to the separator in the form of a coating via evaporation deposition, galvanic coating, physical or chemical vapor deposition, and sputtering; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]).
	 Shah teaches a current collector can be applied to either the active material layer or a polymer layer (Col. 3 [32-57]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating, such as evaporative deposition to apply a current collector to a polymer layer, as taught by Shah, applied to the configuration of Kwon, in order to have the current collector applied to the separator (a polymer layer), as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. a current collector coating on the separator. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	This is further, or alternatively evidenced by Sudano in a similar field of endeavor related to current collectors for galvanic cells. Sudano teaches using a vapor deposition method (Col. 3 [35-48]) to apply a current collector to a polymer film (Col. 3 [1-23]) to create a strong and thin structure (Col. 2 [50-63]). 
Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 9, modified Kwon teaches the second current collector may contain aluminum or nickel (P65). 
Regarding claim 10, Kwon teaches a galvanic cell, comprising: 
a first electrically negative electrode 10/70 (P57); 
a second electrically positive electrode 10/70 (P57); and 
a separator 40 and current collector unit 20/60, arranged between the two electrodes 10/70 and in contact with each of them (P56; Fig. 1) and is provided with an electrolyte (P71). 
a first electrically conductive current collector and a second electrically conductive current collector 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator collector, or the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60, (P56. 70-71. 86; Fig. 1-9);
	wherein the first and second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors, 
wherein at least one of the current collectors is applied to the separator in the form of a physically deposited coating, or physically deposited via the use of deposition, an adhesive or thermal pressing (P71. 74; Fig. 1), 
wherein the first current collector 20 is in contact with the first electrode 10 and the second collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), and 
wherein the first current collector 20 contains copper or nickel (P65). 
Kwon teaches the second current collector-separator- first current collector is an integrated structure with strong attachment power between each layer (P62) to thin a form battery (P69). 
Kwon is silent in teaching the separator current collector structure has the collector applied to the separator prior to the active layer application and teaches examples of having the active layer on the collector prior to combining the collector and separator; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Shah teaches a current collector can be applied to either the active material layer or a polymer layer, or the collector can be formed either prior to or after forming the active material layers (Col. 3 [32-57]). Shah teaches prior to forming the active material layers forming the collector layers on either side of a separator to form a well bonded structure of collector-separator-separator (Col. 3-4 [32-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating taught by Shah, and apply the current collectors to the separator of Kwon prior to formation of the active material layers, therefore forming a separator and current collector unit consisting of a separator and N≥2 current collectors, as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. current collectors coated on the separator. 
The Court has have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, wherein “[t]here is no merit in arguing [the order of steps to obtain a desired result] in the absence of any proof in the record that the order of performing the steps produces any new and unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) MPEP 2144.04 IV C
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	This is further, or alternatively evidenced by Sudano in a similar field of endeavor related to current collectors for galvanic cells. Sudano teaches using a vapor deposition method (Col. 3 [35-48]) to apply a current collector to a polymer film (Col. 3 [1-23]) to create a strong and thin structure (Col. 2 [50-63]). 
Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. 
The Court has have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, wherein “[t]here is no merit in arguing [the order of steps to obtain a desired result] in the absence of any proof in the record that the order of performing the steps produces any new and unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) MPEP 2144.04 IV C
One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 11, modified Kwon teaches the galvanic cell is a lithium ion cell (P8. 58. 67). 
Regarding claim 13, modified Kwon teaches the galvanic cell wherein the first current collector 20 is in contact with the first electrode 10 and the second current collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), and wherein the second current collector may contain aluminum or nickel (P65). 
Regarding claim 15, modified Kwon teaches a battery comprising a cell stack that has a multiplicity of stacked galvanic cells according to claim 10 (P87; Fig. 7). 
Regarding claim 16, modified Kwon teaches the separator and current collector units of the galvanic cells of the cell stack each designed having: 
two or more electrically conductive current collectors (Fig. 7);
a first 20 and second 60 separate current collector; 
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60 and (P56. 70-71. 86; Fig. 7);
inside the cell stack, the separator and current collector units that are consecutive along the stacking direction of said cell stack have an alternating orientation, such that, for immediately consecutive separator and current collector units, the respective order of the arrangement of the current collectors and separators is inverted along the stacking direction (P87; Fig, 7). 
Regarding claim 17, modified Kwon teaches that adjacent electrode layers of the battery can have the same polarity (P57; Fig. 7). 
Kwon is silent in teaching at least one of the electrodes of the battery is designed as an integral electrode, which at the same time functions as an identical electrode of two adjacent cells of the galvanic cell in the cell stack; however, it would have been obvious to one of ordinary skill in the art at the time the invention to combine the adjacent identical electrodes of the same polarity, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to combine the adjacent electrodes of the same polarity to form an integral electrode which at the same time functions as an identical electrode of two adjacent cells of the galvanic cell in the cell stack in order to save space within the cell and reduce the assembly process.
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Shah and/or Sudano, as applied to at least claim 15 above, and further in view of Kretschmar et al. (US 2014/0272537). 
Regarding claim 18, modified Kwon teaches the galvanic cells and battery are flexible and bendable (P62)
Modified Kwon is silent in teaching the galvanic cells are stacked by way of a Z-fold so as to form the cell stack; however, Kretchmar, in a similar field of endeavor related to galvanic cells (P38) teaches a method of forming a cell stack. 
Kretchmar teaches stacking cells by way of a Z-fold for ease, low cost of manufacture and high energy density (P11-14. 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the galvanic cells of modified Kwon stacked by way of a Z-fold so as to form the cell stack, as taught by Kretchmar, in order to have low cost of manufacture and high energy density. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Shah and/or Sudano as applied to at least claim 10 and further in view of Wang et al. (US 2014/0375325)
Regarding claim 14, modified Kwon is silent in teaching at least one of the electrodes is designed as a free-standing electrode (FSE); however, Wang, in a similar field of endeavor related to galvanic cells, teaches using free standing electrodes to beneficially conduct ions from an external circuit to reduce current collectors needed in a stack (P107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a free-standing electrode as one of the electrodes in modified Kwon to be able to conduct ions from an external circuit, as taught by Wang. 
Response to Arguments
	Applicant argues that Kwon does not specifically teach the separator and current collectors together as a unit, wherein they are configured together in the form of a component to build a galvanic cell with electrodes. 
	Examiner respectfully disagrees. Kwon teaches that the experimental examples of manufacturing of the battery, or how the collector is applied to the separator, is not limited to those taught (P90) with multiple different methods of application, while also teaching the importance of optimizing the capacity of the battery and attachment of the current collectors and separator (P62-70). As addressed in the rejections above, both Shah and Sudano teach applying the collector directly to the separator as an alternative method of attachment to a collector with an active layer applied to a separator to form a strongly bonded and thin battery with high capacity. Applicant does not explain how the recited separator and current collector unit of a galvanic cell is different from that of the prior art and appear to be arguing based on the order of the steps of manufacture, despite the limitation not being included in the claims. 
	However, even if additional product-by-process steps were recited in the independent claim specifying the order, there is no evidence that the product-by-process language imparts specific structural characteristics to the product. As such, modified Kwon appears to meet the structure set forth. Determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113
	Furthermore, in light of modified Kwon in view of Shah and/or Sudano selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729